Citation Nr: 0101529	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-13 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran had active service from September 1951 to 
September 1954.  He thereafter was a member of the Marine 
Corps Reserves until September 1959.  

The appeal arises from the September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., denying service connection for bilateral 
defective hearing, and denying service connection for 
tinnitus. 

In the course of the veteran's appeal, he testified before 
the undersigned Board member in Washington, D.C., in December 
2000.  A transcript of that hearing is included in the claims 
folder.  


REMAND

The veteran contends that acoustic trauma due to aircraft 
noise exposure during his period of active service caused his 
current bilateral defective hearing and tinnitus.  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

Service medical records contain no findings of defective 
hearing or treatment for defective hearing.  At the veteran's 
service separation examination, hearing in the right ear was 
measured at 15/15 for whispered voice and spoken voice, and 
hearing in the left ear was also 15/15 for whispered voice 
and spoken voice.  The service medical records include 
reports of treatment for otitis externa (fungal infection of 
the ears).  The veteran has service connection for bilateral 
otitis externa, which is evaluated as zero percent disabling. 

The veteran's service Form DD 214 shows that he had eleven 
months of foreign service, that he received the Korean 
Service Medal, and that his military occupational specialty 
was Radio Mechanic II.  

The claims folder contains Fairfax County audiology 
examination reports showing bilateral hearing loss in January 
1988 and thereafter.  

A VA audiometric examination report in October 1997 records 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
10
5
50
65
85
51
LEFT
20
20
35
60
70
46

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported being exposed to significant aircraft 
noise in service.  The examiner diagnosed bilateral moderate 
to severe sensorineural hearing loss, noise induced by 
history.  It was also noted that the veteran reported that he 
had tinnitus.

In mid 1997 submissions, the veteran detailed a history of 
treatments for ear infections and defective hearing, 
including a history of private treatments in the 1990's for 
hearing aids.  

At a December 2000 hearing before the undersigned Board 
member in Washington, D.C., the veteran testified that while 
in active service in the Marine Corps from 1951 to 1954, he 
was exposed to acoustic trauma from aircraft noise while 
stationed in Japan and Miami.  He testified that he served 
overseas from approximately May 1952 to March 1953 at the 
Tommy Air Force base in Japan, where he worked as a radio 
mechanic installing and repairing communications, navigation, 
and identification systems on aircraft.  He testified that he 
was exposed to aircraft jet and propeller engine noise while 
working on the line.  He testified that he was not in Korea 
in service during the Korean conflict.  He testified that in 
Miami he was stationed at the Marine Corps Air Station.  He 
explained that he could not cover his ears while talking or 
signaling to a pilot, and that he therefore occasionally had 
very loud engine noise exposure, which resulted in temporary 
ringing in the ears.  He testified that that after his period 
of active service ending in 1954, he was a member of the 
Marine Corps Reserves, and was discharged from the Reserves 
in 1959.  He testified that he was treated several times in 
service for otitis externa and one time in service for otitis 
media.  He testified that in late 1959 or 1960 he went to the 
veteran's clinic on Constitution Avenue in Washington, D.C., 
where he was examined by a doctor and an audiological test 
was administered.  He testified that mild hearing loss at 
higher frequencies was then identified.  He testified that 
later, in the late 1960's or early 1970's, he was first aware 
of a persistent ringing in his ears, and he then went to see 
a private otolaryngologist, Dr. Pappous.  However, he added 
that Dr. Pappous had since retired and the records of that 
examination were no longer available.  He testified that Dr. 
Pappous then identified some nerve deafness as the source of 
the tinnitus.  The veteran testified that he had difficulties 
understanding some spoken words prior to this onset of the 
tinnitus.  

The recent VA examination in October 1997 produced findings 
satisfying 38 C.F.R. § 3.385 criteria for current defective 
hearing disability in each ear.  However, the earliest 
documented medical evidence of such disability is January 
1988.  Earlier medical records of examination or treatment 
for defective hearing or tinnitus are not contained within 
the claims folder.  Nonetheless, because it is possible that 
a further VA examination and medical opinion may aid the 
veteran in substantiating his claim, remand for such an 
examination is necessary.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).




The case is therefore REMANDED to the RO for the following 
development:

1.  An attempt should be made to obtain 
records of VA treatment for defective 
hearing in 1959 or 1960, as reported by 
the veteran at his December 2000 hearing, 
described above.  Following receipt from 
the veteran of appropriate authorizations 
and releases to obtain such records, an 
attempt should also be made to obtain 
records of private medical treatments for 
defective hearing and tinnitus as 
reported by the veteran in his submission 
dated July 22, 1997.  All records 
obtained should be associated with the 
claims folder. 

2.  Thereafter, the veteran should be 
afford an examination by a VA 
otolaryngologist to ascertain the 
etiology of his current bilateral 
defective hearing and tinnitus.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination, the 
otolaryngologist should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's tinnitus 
and bilateral defective hearing had their 
onset during his period of active service 
from September 1951 to September 1954, 
whether it is at least as likely as not 
that bilateral defective hearing was 
manifested in the first post service 
year, and whether it is at least as 
likely as not that bilateral defective 
hearing and/or tinnitus is otherwise 
related to service.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with newly enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




